HATCHETT, Justice.
We approve and adopt the opinion of the Fourth District Court of Appeal, reported at 350 So.2d 812 (Fla. 4th DCA 1977), holding that a municipality is an indispensable party where certiorari is sought to review a quasi-judicial order of a municipal civil service board which rules on the propriety of an administrative decision of a city. That decision directly conflicts with Board of Public Instruction of Duval County v. Sack, 212 So.2d 819 (Fla. 1st DCA 1968), vesting jurisdiction in this court under Article V, Section 3(b)(3), Florida Constitution.
Accordingly, the decision of the Fourth District Court affirming the order of the trial court is approved.
It is so ordered.
ENGLAND, C. J., and BOYD, OVER-TON and SUNDBERG, JJ., concur. .
NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND, IF FILED, DETERMINED.